In an action to recover no-fault medical payments under an insurance contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated October 2, 2001, as denied that branch of its motion which was to vacate a judgment of the same court entered March 8, 2001, upon its default in answering the complaint.
*386Ordered that the order is affirmed insofar as appealed from, with costs.
On a motion to vacate a default pursuant to CPLR 5015 (a) (1), a movant must demonstrate a reasonable excuse for the default and a meritorious cause of action or defense (see CPLR 5015 [a]; Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831; Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138). The defendant failed to offer a reasonable excuse for its default. Therefore, the Supreme Court providently exercised its discretion in denying that branch of the defendant’s motion which was to vacate the judgment entered upon its default in answering the complaint. Prudenti, P.J., O’Brien, McGinity and Crane, JJ., concur.